SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 Commission File Number 0-16898 PROFUTURES DIVERSIFIED FUND, L.P. (Exact name of Partnership) Delaware 75-2197831 (State of incorporation or organization) (I.R.S. Employer Identification No.) ProFutures, Inc. 11719 Bee Cave Road Suite 200 Austin, Texas78738 (Address of principal executive offices) Partnership’s telephone number (800) 348-3601 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 – 11 Item 1. Notes to Financial Statements 12 – 29 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 - 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4T. Controls and Procedures 35 PART II – OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 – 37 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 Rule 13a–14(a)/15d–14(a) Certifications 39 - 40 Section 1350 Certifications 41 - 42 -1- PART I - FINANCIAL INFORMATION Item 1.Financial Statements. PROFUTURES DIVERSIFIED FUND, L.P. STATEMENTS OF FINANCIAL CONDITION June 30, 2010 (Unaudited) and December 31, 2009 (Audited) June 30, December 31, ASSETS Equity in broker trading accounts Cash $ $ Net unrealized gain (loss) on open futures contracts ) Deposits with broker Cash Investments in other commodity pools Redemption receivable from other commodity pools Total assets $ $ LIABILITIES Accounts payable $ $ Commissions and other trading fees payable Management fees payable (includes $32,609and $44,594 payable to the General Partner at June 30, 2010 and December 31, 2009, respectively) Redemptions payable Total liabilities PARTNERS’ CAPITAL (Net Asset Value) Partners’ Capital (Non-restricted units): General Partner –184 units outstanding at June 30, 2010 and December 31, 2009, respectively Limited Partners – 4,373 and 5,225 units outstanding at June 30, 2010 and December 31, 2009, respectively Total partners’ capital (Net Asset Value) $ $ See accompanying notes. -2- PROFUTURES DIVERSIFIED FUND, L.P. CONDENSED SCHEDULES OF INVESTMENTS June 30, 2010 (Unaudited) and December 31, 2009 (Audited) June 30, 2010 December 31, 2009 Fair Value % of Net Asset Value Fair Value % of Net Asset Value LONG FUTURES CONTRACTS(1) Description U.S. Agricultural $ ) )% $ % Currency ) )% % Energy 0 % % Interest rate 0 % ) )% Metal 0 % % Stock index ) )% % Total U.S. long futures contracts $ ) )% $ % Foreign Agricultural $
